 In the Matter of THE FIRESTONE TIRE AND RUBBER COMPANYandUNITED RUBBER WORKERS OF AMERICA, LOCAL UNION No. 7, C. I. O.Case No. 8-R-1668.-Decided November 27, 1944.Messrs. Harold Mull, W. R. Murphy, W. C. Reese,andR. M. Stacy,of Akron, Ohio, for the Company.Messrs. Robert E. Shuffand E. H.Little,of Akron, Ohio, for theUnion.Mr. Thomas A. Ricci;of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Rubber Workers ofAmerica, Local Union No. 7, C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Firestone Tire and Rubber Company,Akron, Ohio, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Ruth E. Sevcik, Trial Examiner. Said hearing was held atAkron, Ohio, on October 18, 1944.The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Firestone Tire and Rubber Company, an Ohio corporation, isengaged in the manufacture of rubber and rubber products at variousplants in a number of States. This proceeding solely concerns certain59 N. L. R. B., No. 113.581 582DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Company's employees at its plants located in Akron, CuyahogaFalls, and Barberton, all in Ohio. -During the 12-month period pre-'ceding the date of the hearing, a major portion of the raw materialsused in the Akron, Cuyahoga Falls, and Barberton plants was shippedto these plants from points outside the State of Ohio.During the-sameperiod, the Company manufactured, at these plants, productsvalued in excess of $1,000,000, a major portion of which was shippedto points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Rubber Workers of America, Local. Union No. 7, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate." ,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the,meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of all employees in the Company's plant-protection department, covering its Akron, Cuyahoga Falls, and Bar-berton plants, including firemen, watchmen and police patrolmen,2but excluding salaried clerical and supervisory employees.The Com-pany contends that its plant-protection employees cannot properlybe included in any bargaining unit because of the nature of theirduties.However, the Company states that, if this contention be over-ruled by the Board, it agrees to the unit as requested by the Union.All the employees requested by the Union are members of the Auxil-iaryMilitary Police.All wear uniforms and some carry revolvers.They guard against fires, sabotage, thefts, and disturbances among'The Field Examiner reported that the Union submitted 110 application cards, andthat there are 150 employees in the alleged appropriate unit.2This latter group includes 15 female employees. THE FIRESTONE TIRE AND RUBBER COMPANY583employees.They patrol Company's plants and properties, prevent-ing violations of safety rules and reporting them when they occur.The Company argues that its plant-protection employees performsupervisory functions because they decide whether or not particular vio-lations of company rules should be reported and because their reportsmay lead to the discharge of employees. It also urges that representa-tion of militarized employees and production and maintenance workersby the same labor organization 3 is against public policy, because theconstitution of the Union's parent organization would require the mili-tarized employees to strike in sympathy with the Company's non-militarized employees.We rejected similar arguments which wereadvanced by the Company with respect to the militarized plant-pro-tection employees at its Los Angeles, California, plant.-'Consequently, we find that all employees in the Company's plant-protection departments, working at its Akron, Cuyahoga Falls, andBarberton plants, including firemen, watchmen and police patrolmen,,but excluding salaried clerical employees and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is hereby,DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The FirestoneTire and Rubber Company, Akron, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, acting in this8The Union currently represents production and maintenance employees of the Company.4Matter of Firestone Tire and Rubber Company of California,50 N L. R. B. 679. Z84DECISIONS OF. NATIONAL LABOR RELATIONS BOARDmatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preceding.the date of this Direction, including employees who did not work-during the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces,of the United States who present themselves in person at the polls,but excluding those employees, who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the-date ofthe election, to determine whether or not they desire to be representedby United Rubber Workers of America, Local Union No. 7, C. I. 0.,for the purposes of collective bargaining.I